DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive.
Applicant argues that Independent claims 1, 7 and 13 have been amended to recite as follows: “determining, by machine logic, an IEC context data set based, at least in part, on the IEC, the receiver-user contacts data set, where the IEC context data set includes at least one of the following: (i) information indicative of content of the IEC, and (ii) information indicative of a nature of relationship between the contact identified in the receiver-user contacts data set.” Applicant respectfully submits that the above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination). For this reason, independent claims 1, 7 and 13 of the Pending Claims (as amended) as well as their respective dependent claims are patentable over the Applied Art.
However, The Examiner respectfully disagrees.
Greenfield teaches : “determining, by machine logic, an IEC (incoming electronic communications) context data set  (i.e., this is met by the control system processing incoming calls- col. 6 lines 6-17  the ring list which includes the contacts and the corresponding data that is correlated to the caller and callee or the information which is extracted from the IEC and correlated to rules in the rules list = col. 6 lines  47-48 )based, at least in part, on the IEC, the receiver-user contacts data set, where the IEC context data set at least one of the following: (i) information indicative of content of the IEC (i.e., this is met by at least the location info ‘450’ col. 4 , source or destination info, mac – ip address etc . all of which would read on being “indicative of the content..”-col. 4 lines 47 – col. 5  ), and (ii) information indicative of a nature of relationship between the contact identified in the receiver-user contacts data set .”(i.e., this is met by at least col. 7 lines 12-18 – “ the incoming list is associated…the user designates as “family”…”.
Therefore, based on the Applicant’s amendment to include information that that was already taught by the prior art of record, the rejection is maintained as proper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over On US Patent Pub. No.: 2016/0094437 in view of Greenfield US Patent No.: 10,212,268.
 	Consider Claims 1, 7, and 13, On teaches a computer-implemented method (CIM), the method comprising: receiving a receiver-user device data set indicative of an identity of a plurality of electronic communication device(s) (ECD) belonging to the receiver-user(e.g., call request directed to a subscriber identifier associated with a plurality of devices – abstract, and the context of figures 2 and 3); receiving a receiver-user contacts data set including information indicative of an identity of a plurality of contact(s)(e.g., the comparison of the caller identifier and the address book information obtained for each of the plurality of the devices – abstract and the context of figures 2 -3 ); receiving a receiver-user profile data set including a plurality context-contact management rule(s), where each rule includes information indicative of how incoming electronic communications directed to the receiver-user from one or more contact(s) should be managed on the plurality of ECD responsive to one or more conditions present in a situation context of the receiver-user (e.g., see “ rules for routing a call request” – 0046-0058); receiver-user, and each rule includes a priority value indicating relative priority compared to other rules (- this is met by On’s teaching in 0049 that “Although, points and scores are described, those skilled in the art will appreciate that any type of ranking /priorities may be used based on these criteria.”) receiving a receiver-user context data set including information indicative of a present situation context of the receiver-user (e.g., predefined or calculated values assigned calculated based on the user context which is indicative of the present situation of the user – in other words- the user may or may not be available based on the calculation- 0046-0058);selecting, by machine logic, at least one e.g., see user account and association links – figures 2 and 3 as well as 0040-0044); receiving an incoming electronic communication (IEC) directed to the receiver-user from a contact identified in the receiver-user contacts data set(i.e., incoming call and contact list/ address book correlation – abstract and the context of figures 2-3 ); and managing, by machine logic, the IEC based, at least in part, on the selected at least one context-contact management rule(s) (e.g., see “ rules for routing a call request” – 0046-0058).
However, On does not specify wherein the information indicative of a present situation context of the receiver-user includes information indicative of a present geographic location of the receiver-user; determining, by machine logic, an IEC context data set based, at least in part, on the IEC, the receiver-user contacts data set, where the IEC context data set includes at least one of the following: (i) information indicative of content of the IEC, and (ii) information indicative of a nature of relationship between the contact identified in the receiver-user contacts data set.
	In analogous art, Greenfield teaches wherein the information indicative of a present situation context of the receiver-user includes information indicative of a present geographic location of the receiver-user (e.g., see proximity and location information noted in at least the abstract and figures 7-8 – rules can include actions based on designated locations ) ;determining, by machine logic, an IEC (incoming electronic communications) context data set  (i.e., this is met by the control system processing incoming calls- col. 6 lines 6-17  the ring list which includes the contacts and the corresponding data that is correlated to the caller and callee or the information which is extracted from the IEC and correlated to rules in the rules list - col. 6 lines  47-48 )based, at least in part, on the IEC, the receiver-user contacts data set, where the IEC context data set includes at least one of the following: (i) information indicative of content of the IEC (i.e., this is met by at least the location info ‘450’ col. 4 , source or destination info, mac – ip address etc . all of which would read on being “indicative of the content..”-col. 4 lines 47 – col. 5  ), and (ii) information indicative of a nature of relationship between the contact identified in the receiver-user contacts data set .”(i.e., this is met by at least col. 7 lines 12-18 – “ the incoming list is associated…the user designates as “family”…” 
  	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the information indicative of a present situation context of the receiver-user includes information indicative of a present geographic location of the receiver-user; determining, by machine logic, an IEC context data set based, at least in part, on the IEC, the receiver-user contacts data set, where the IEC context data set includes at least one of the following: (i) information indicative of content of the IEC, and (ii) information indicative of a nature of relationship between the contact identified in the receiver-user contacts data set for the purpose of determining an appropriate device to contact a user at an appropriate location and time as suggested by Greenfield.
 	 Consider Claims 2, 8 and 14, On teaches the claimed invention except wherein the geographic location of the receiver-user is determined based on at least one or more of: (i) Global Positioning System (GPS) coordinates, (ii) receiver-user electronic calendar entries, and (iii) social media location information provided by the receiver user.
 	In analogous art, Greenfield teaches wherein the geographic location of the receiver-user is determined based on at least one or more of: (i) Global Positioning System (GPS) (e.g., see at least GPS - col. 3 lines 41-46 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the geographic location of the receiver-user is determined based on at least one or more of: (i) Global Positioning System (GPS) coordinates, (ii) receiver-user electronic calendar entries, and (iii) social media location information provided by the receiver user for the purpose of determining an appropriate device to contact a user at an appropriate location and time as suggested by Greenfield.
 	Consider Claims 3, 9 and 15, On teaches the claimed invention except wherein the present situation context of the receiver-user is based, at least in part, on proximity to one or more individual person(s).
 	In analogous art, Greenfield teaches wherein the present situation context of the receiver-user is based, at least in part, on proximity to one or more individual person(s) (abstract, and the context of figures 2 and 3).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the present situation context of the receiver-user is based, at least in part, on proximity to one or more individual person(s) for the purpose of determining an appropriate device to contact a user at an appropriate location and time as suggested by Greenfield.
 	Consider Claims 4, 10 and 16, On teaches the claimed invention except wherein the proximity to one or more individual person(s) is determined based, at least in part, on at least one or more of the following: (i) audio recording by one or more of the ECD for voice recognition of one or more individual person(s), (ii) passive electronic monitoring by at least one ECD for electronic signals indicating proximity of one or more personal computer device(s) belonging to one or more individual person(s), (iii) social media location information provided by one or more individual person(s), and (iv) electronic calendar information for one or more individual person(s) ).
 	In analogous art, Greenfield teaches wherein the proximity to one or more individual person(s) is determined based, at least in part, on at least one or more of the following: (i) audio recording by one or more of the ECD for voice recognition of one or more individual person(s), (ii) passive electronic monitoring by at least one ECD for electronic signals indicating proximity of one or more personal computer device(s) belonging to one or more individual person(s), (iii) social media location information provided by one or more individual person(s), and (iv) electronic calendar information for one or more individual person(s) ) (abstract, and the context of figures 2 and 3 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the proximity to one or more individual person(s) is determined based, at least in part, on at least one or more of the following: (i) audio recording by one or more of the ECD for voice recognition of one or more individual person(s), (ii) passive electronic monitoring by at least one ECD for electronic signals indicating proximity of one or more personal computer device(s) belonging to one or more individual person(s), (iii) social media location information provided by one or more individual person(s), and (iv) electronic calendar information for one or more individual person(s) ) for the purpose of determining an appropriate device to contact a user at an appropriate location and time as suggested by Greenfield.


 	
Claims 6, 12 and 18,  On teaches wherein the plurality of ECD includes at least two of the following: (i) a smartphone device, (ii) a smartwatch device, (iii) a laptop computer device, (iv) a desktop computer device, (v) other types of wearable computer devices, (vi) implantable computer devices, (vii) bionic computer devices, (viii) smart speaker devices, and (ix) autonomous drone devices – e.g., see type of devices noted in at least 0067.
Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over On US Patent Pub. No.: 2016/0094437 in view of Greenfield US Patent No.: 10,212,268 and further in view of Offen et al. US Patent Pub. No.: 2015/0054910 A1, hereinafter, ‘Offen’.
 	Consider Claims 5, 11 and 17, On teaches the claimed invention except determining a discretion level value for the IEC based, at least in part, on: (i) the plurality of ECD, (ii) the IEC context data set, and (iii) the selected at least one context-contact management rule(s); determining a most appropriate notification output for the IEC based, at least in part, on the discretion level value, where the most appropriate notification output includes: (i) information indicative of a most appropriate ECD from the plurality of ECD, and (ii) information indicative of a most appropriate notification mode; instructing, by machine logic, the most appropriate ECD to output the most appropriate notification mode; and suppressing notifications for the IEC on all other ECD until a present context of receiver-user indicates relaxed discretion level; wherein the most appropriate notification mode may include one or more of the following: (i) vibrating one or more motors in the most appropriate ECD, (ii) vibrating one or more motors in the most appropriate ECD at varying degrees of intensity corresponding to the discretion level value of the IEC, (iii) outputting audible audio information indicative of a notification, (iv) presenting an image on one or more display(s) of the most appropriate ECD where the image is color-coded corresponding to the discretion level value for the IEC, and (v) presenting an image 
 	In analogous art, Greenfield teaches determining a discretion level value for the IEC based (i.e., this is met by the system having the freedom to decide how the call should be handled – “when the ring list module selects a ring list 1 …the call processing indicates that the incoming call should be sent to phone number 1 …similar actions regarding voicemail list …”do not disturb”…” – see control system rules col. 6 lines 49 –col. 7 line 20 ), at least in part, on: (i) the plurality of ECD(i.e., the system has the freedom to choose based on the rules associated with the ECD- col. 6 lines 49 –col. 7 line 20), (ii) the IEC context data set (e.g., see location info 450, and information including within the context of the call -col. 6 lines 49 –col. 7 line 20 ), and (iii) the selected at least one context-contact management rule(s) correlated to rules in the rules list - col. 6 lines  47-48; determining a most appropriate notification output for the IEC based, at least in part, on the discretion level value, where the most appropriate notification output includes: (i) information indicative of a most appropriate ECD from the plurality of ECD(i.e., this is met by the system having the freedom to decide how the call should be handled – “when the ring list module selects a ring list 1 …the call processing indicates that the incoming call should be sent to phone number 1 …similar actions regarding voicemail list …”do not disturb”…” – see control system rules col. 6 lines 49 –col. 7 line 20 ), and (ii) information indicative of a most appropriate notification mode(ring, send or send to voicemail, etc, “ …similar actions regarding voicemail list …”do not disturb”…” – see control system rules col. 6 lines 49 –col. 7 line 20 ); instructing, by machine logic, the most appropriate ECD to output the most appropriate notification mode(i.e., determine which device to notify and how to notify the device based at least in part on location info 450); and suppressing notifications for the IEC on all other ECD until a present context of receiver-user indicates relaxed discretion level(i.e., determine which device to notify and how to notify the device based at least in part on location info 450).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include determining a discretion level value for the IEC based, at least in part, on: (i) the plurality of ECD, (ii) the IEC context data set, and (iii) the selected at least one context-contact management rule(s); determining a most appropriate notification output for the IEC based, at least in part, on the discretion level value, where the most appropriate notification output includes: (i) information indicative of a most appropriate ECD from the plurality of ECD, and (ii) information indicative of a most appropriate notification mode; instructing, by machine logic, the most appropriate ECD to output the most appropriate notification mode; and suppressing notifications for the IEC on all other ECD until a present context of receiver-user indicates relaxed discretion level for the purpose of handling incoming calls.
 	However, On as modified by Greenfield does not specifically teach wherein the most appropriate notification mode may include one or more of the following: (i) vibrating one or more motors in the most appropriate ECD, (ii) vibrating one or more motors in the most appropriate ECD at varying degrees of intensity corresponding to the discretion level value of the IEC, (iii) outputting audible audio information indicative of a notification, (iv) presenting an image on one or more display(s) of the most appropriate ECD where the image is color-coded corresponding to the discretion level value for the IEC, and (v) presenting an image on one or more display(s) of the most appropriate ECD including a level of detail of the IEC context data 
 	In analogous art, Offen wherein the most appropriate notification mode may include one or more of the following: (i) vibrating one or more motors in the most appropriate ECD(e.g., see abstract, 0023, 0037 0044 and 0048), (ii) vibrating one or more motors in the most appropriate ECD at varying degrees of intensity corresponding to the discretion level value of the IEC(e.g., see abstract, 0023, 0037 0044 and 0048), (iii) outputting audible audio information indicative of a notification(e.g., see abstract, 0023, 0037 0044 and 0048), (iv) presenting an image on one or more display(s) of the most appropriate ECD where the image is color-coded corresponding to the discretion level value for the IEC(e.g., see abstract, 0023, 0037 0044 and 0048), and (v) presenting an image on one or more display(s) of the most appropriate ECD including a level of detail of the IEC context data set where the level of detail is based upon a set of receiver-user preferences corresponding to the discretion level value, prioritizing rules and using discretion based on the relationship context (e.g., see abstract, 0023, 0037 0044 and 0048).
 	Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date to include wherein the most appropriate notification mode may include one or more of the following: (i) vibrating one or more motors in the most appropriate ECD, (ii) vibrating one or more motors in the most appropriate ECD at varying degrees of intensity corresponding to the discretion level value of the IEC, (iii) outputting audible audio information indicative of a notification, (iv) presenting an image on one or more display(s) of the most appropriate ECD where the image is color-coded corresponding to the discretion level value for the IEC, and (v) presenting an image on one or more display(s) of the most appropriate ECD including a level of detail of the IEC context data set where the level of detail is based upon a set .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646